DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  Lines 1-2 recite “the up-sampling segment further comprise” which should read “the up-sampling segment further comprises”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent 10,304,193) in view of Gatys (“Image Style Transfer Using Convolutional Neural Networks”).

As to claim 1, Wang discloses a computer-implemented method using a convolutional neural network, comprising processing an input image through at least one channel of the convolutional neural network to generate an output image, wherein the at least one channel comprises a down-sampling segment, a densely connected segment, and an up-sampling segment sequentially connected together (fig. 4; col. 14, line 17-col. 18, line 7; downsampling and upsampling segments are shown; near the bottom of fig. 4, the connected group of layers can read on a densely connected segment since connections exist from each layer to multiple adjacent and non-adjacent layers; for example, elements 434 to 467 could read on a densely connected segment); 
wherein processing the input image through the at least one channel of the convolutional neural network comprises: processing an input signal through the down-sampling segment to generate a down-sampling segment output; processing the down-sampling segment output through the densely connected segment to generate a densely connected segment output; and processing the densely connected segment output through the up-sampling segment to generate an up-sampling segment output (fig. 4; col. 14, line 17-col. 18, line 7; downsampling and upsampling segments are shown; near the bottom of fig. 4, the connected group of layers can read on a densely connected segment since connections exist from each layer to multiple adjacent and non-adjacent layers; for example, elements 434 to 467 could read on a densely connected segment, with 435 being a down-sampling segment output, 471 being a densely connected segment output, and 497 being an up-sampling segment output); wherein the input signal comprises a component of the input image (col. 14, lines 17-37; a red, green or blue component of an input image can be input to the network and processed independently).
Wang does not disclose, but Gatys does disclose that the output image comprises content features of the input image morphed with style features of a reference style image (p. 2417-2419; a convolutional neural network is used to apply style representation of an image that can read on a reference style image, onto content of an input image; since this is a combination of features from two images, it would read on a “morph”). The motivation for this is that using a CNN to morph style from one image and content of another can optimally extract high-level image information while reducing to an optimization problem (p. 2415-2416). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang to use a CNN to morph style from one image and content of another in order to optimally extract high-level image information while reducing to an optimization problem as taught by Gatys. 

As to claim 2, Wang discloses wherein processing the input signal through the down-sampling segment comprises processing the input signal through at least one down-sampling unit and at least one convolutional layer in the down-sampling segment; down-sampling units and convolutional layers in the down-sampling segment are alternately arranged; and a respective down-sampling unit is configured to convert an input into an output having a different scale (fig. 4; col. 14, lines 17-57; a convolution layer 412 performs convolution while the next layer 414 downscales by a factor of 2; this alternate arrangement continues with elements 422/424).

As to claim 3, Wang discloses wherein processing the densely connected segment output through the up-sampling segment comprises processing the densely connected segment output through at least one up-sampling unit and at least one convolutional layer in the up-sampling segment; up-sampling units and convolutional layers in the up-sampling segment are alternately arranged; a respective up-sampling unit is configured to convert an input into an output having a different scale (fig. 4; col. 16, line 50-col. 17, line 3; with 471 being a densely connected segment output, and 497 being an up-sampling segment output, alternating deconvolution/upscaling layers and convolution layers are used to process the data); 
a total number of down-sampling units in the down-sampling segment is the same as a total number of up-sampling units in the up-sampling segment in a same channel; and the down-sampling units in the down-sampling segment respectively correspond to the up-sampling units in the up-sampling segment in the same channel (fig. 4; the downsampling units 414 and 424 are the same in number and respectively correspond to upsampling units 484 and 494).

As to claim 4, Wang discloses wherein processing the down-sampling segment output through the densely connected segment comprises processing the down-sampling segment output through at least one densely connected convolutional network module (fig. 4; col. 14, line 17-col. 18, line 7; for example, elements 434 to 467 could read on a densely connected segment, with 435 being a down-sampling segment output, 471 being a densely connected segment output); a respective densely connected convolutional network module in the densely connected segment comprises a plurality of convolutional blocks sequentially connected, a respective one of the plurality of convolutional blocks comprising at least one convolutional layer (fig. 4; see various convolutional blocks and layers connected at the bottom of the figure); an input to the respective one of the plurality of convolutional blocks in the respective densely connected convolutional network module comprises outputs respectively from any previous convolutional blocks of the plurality of convolutional blocks in the respective densely connected convolutional network module (fig. 4; see various convolutional blocks and layers connected at the bottom of the figure; inputs to a block are from immediately previous blocks but also from sum or concatenation operations operating on other previous blocks); and an output from the respective densely connected convolutional network module comprises outputs respectively from the plurality of convolutional blocks in the respective densely connected convolutional network module (fig. 4, element 471 includes a summation of outputs from other blocks in the densely connected portion of the network); wherein the input of the outputs respectively from the any previous convolutional blocks to the respective one of the plurality of convolutional blocks is performed by concatenation (fig. 4; see various convolutional blocks and layers connected at the bottom of the figure; inputs to a block are from immediately previous blocks but also from sum or concatenation operations operating on other previous blocks).

As to claim 10, Wang discloses a method further comprising: inputting outputs from the convolutional layers in the down-sampling units to the convolutional layers in the up-sampling units by at least one cross-segmental concatenation; wherein an output from a respective convolutional layer in the down-sampling units is inputted to a respective convolutional layer of a same scale in the up-sampling units (fig. 4, elements 423/483, 433/473, col. 16, lines 29-35; output from the down-sampling units is concatenated and input to a corresponding up-sampling unit at the same scale).

As to claim 19, see the rejection to claim 1. Further, Wang discloses an apparatus for generating a composite image, comprising: a memory; one or more processors; wherein the memory and the one or more processors are connected with each other; and the memory stores computer-executable instructions (col. 1, lines 46-49; col. 25, line 30-col. 26, line 27).

As to claim 20, see the rejection to claim 1. Further, Wang discloses a computer-program product comprising a non-transitory tangible computer-readable medium having computer-readable instructions thereon, the computer-readable instructions being executable by a processor to cause the processor to perform the method (col. 1, lines 46-49; col. 25, line 30-col. 26, line 27). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and further in view of Lin (U.S. Publication 2021/0374478).

As to claim 5, Wang does not disclose, but Lin does disclose wherein the respective one of the plurality of convolutional blocks comprises a first convolutional layer comprising a 1*1 convolutional kernel and a second convolutional layer comprising a 3*3 convolutional kernel (fig. 6; p. 4, sections 0076-0077). The motivation for this is to downscale, upscale and generate a weighted vector. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang and Gatys to use a first convolutional layer comprising a 1*1 convolutional kernel and a second convolutional layer comprising a 3*3 convolutional kernel in order to downscale, upscale and generate a weighted vector as taught by Lin.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and further in view of Savvides (U.S. Publication 2018/0096457). 

As to claim 6, Wang does not disclose, but Savvides does disclose wherein the down-sampling segment further comprises at least one cross-scale concatenation (fig. 3; p. 1, section 0006-p, 2, section 0007; the output of convolution at various scales is input to a concatenation block); wherein processing the input signal through the down-sampling segment further comprises: outputting an output from an upstream down-sampling unit to a respective cross-scale concatenation and to an upstream convolutional layer (fig. 3; p. 1, section 0006-p, 2, section 0007; the output of a second convolution layer, which also downscales the image as shown in the figure, is fed to a concatenation unit as well as to the next convolution layer in sequence); further down-sampling the output from the upstream down-sampling unit by the respective cross-scale concatenation (fig. 3; p. 1, section 0006-p, 2, section 0007; p. 4, sections 0045-0046; the normalization downsamples the output as part of feeding to the concat unit); and inputting a down-sampling output from the respective cross-scale concatenation to a downstream convolutional layer of the convolutional layers in the down-sampling segment (fig. 3; elements 328 or 364); wherein the downstream convolutional layer and the upstream convolutional layer are of different scales (fig. 3; element 368; a convolution layer fed to from the concat is at a reduced scale compared to others). The motivation for this is to make a system that contains various layers with different value sizes for output more robust (p. 4, sections 0045-0046). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang and Gatys to output an output from an upstream down-sampling unit to a respective crossscale concatenation and to an upstream convolutional layer; further down-sample the output from the upstream down-sampling unit by the respective cross-scale concatenation; and input a down-sampling output from the respective cross-scale concatenation to a downstream convolutional layer of the convolutional layers in the down-sampling segment; wherein the downstream convolutional layer and the upstream convolutional layer are of different scales in order to make a system that contains various layers with different value sizes making output more robust as taught by Savvides.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and Savvides and further in view of Aitken (U.S. Patent 11,308,361).

As to claim 7, Savvides discloses down-sampling the output from one of the down-sampling units by the at least one cross-scale concatenation in the down-sampling segment, as noted above in the rejection to claim 6. The combination of references used in the rejection to claim 6 does not disclose, but Savvides does disclose that the downsampling segment uses a D-Bicubic sampling (col. 3, lines 22-45; downsampling is implemented using bi-cubic sampling, reading on a D-Bicubic sampling). The motivation for this is to produce corresponding low-resolution images. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Gatys, and Savvides to use D-Bicubic sampling in order to produce corresponding low-resolution images as taught by Aitken.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and further in view of Wang ‘871 (U.S. Publication 2018/0231871).

As to claim 8, Wang does not disclose, but Wang ‘871 does disclose wherein the up-sampling segment further comprise at least one cross-scale concatenation (fig. 1; p. 3, section 0033; the connecting/concatenating block concatenates an upsampling output with the output of a convolution layer operating on the same data); wherein processing the input signal through the up-sampling segment further comprises: outputting an output from an upstream up-sampling unit to a respective cross-scale concatenation and to an upstream convolutional layer (fig. 1; p. 3, section 0033; the connecting/concatenating block receives the up-sampling output and feeds it, along with the other concatenation input, to 4 convolutional layers); further up-sampling the output from the upstream up-sampling unit by the respective cross-scale concatenation (fig. 1; p. 3, section 0033; the output of the upsampling unit after concatenation is upsampled again after the 4 convolution layers); and inputting an up-sampling output from the respective cross-scale concatenation to a downstream convolutional layer of the convolutional layers in the up-sampling segment (fig. 1; p. 3, section 0033; the output is then concatenated again and sent to 3 convolution layers); wherein the downstream convolutional layer and the upstream convolutional layer are of different scales (p. 3, section 0033; p. 4, section 0035; one of the layer groups is ¼ size while the other is ½ size). The motivation for this is to apply convolution while retaining more local detail. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang and Gatys to output from an upstream up-sampling unit to a respective cross-scale concatenation and to an upstream convolutional layer; further up-sample the output from the upstream up-sampling unit by the respective cross-scale concatenation; and input an up-sampling output from the respective cross-scale concatenation to a downstream convolutional layer of the convolutional layers in the up-sampling segment; wherein the downstream convolutional layer and the upstream convolutional layer are of different scales in order to apply convolution while retaining more local detail as taught by Wang ‘871.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and Wang ‘871 and further in view of Chaudhuri (U.S. Publication 2019/0045168).

As to claim 9, Wang ’871 discloses up-sampling the output from one of the up-sampling units by the at least one cross-scale concatenation, as noted above in the rejection to claim 8. The combination of references used in the rejection to claim 8 does not disclose, but Chaudhuri does disclose the up-sampling segment uses a U-Bicubic sampling (fig. 5; p. 8, section 0063; p. 8, section 0067; the upsampling can be implemented by upsampling-bicubic sampling, which reads on “u-bicubic” sampling). The motivation for this is to use a common, suitable interpolation technique. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Gatys, and Wang ‘871 to use U-Bicubic sampling in order to use a common, suitable interpolation technique as taught by Chaudhuri. 

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and further in view of Ikai (U.S. Publication 2021/0150767).

As to claim 11, Wang discloses processing 3 different components independently through different channels of a neural network (col. 14, lines 17-37). Wang does not disclose, but Ikai does disclose wherein processing the input image through at least one channel of the convolutional neural network comprises: processing a Y component of the input image through a Y channel of the convolutional neural network; processing a U component of the input image through a U channel of the convolutional neural network; and processing a V component of the input image through a V channel of the convolutional neural network; wherein the Y component, the U component, and the V component are components of the input image in a YUV space (fig. 34; p. 9, sections 0144-0145; the figure shows 3 different channels with separate filters for Y, Cb, and Cr components; these can also be substituted with Y, U, and V components). While not explicitly stated, the common motivation for using YUV separate channels instead of RGB separate channels is to better represent how humans perceive color, with a brightness (Y) parameter that can be more detailed than the chrominance (U,V) parameters. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang and Gatys to use YUV separate channels instead of RGB separate channels as taught by Ikai in order to be compatible with a color space that better represents how humans see color as known in the art.

As to claim 12, neither Wang nor Ikai discloses wherein the YUV space is a YUV420 space or a YUV422 space. However, Official Notice (see MPEP 2144.03) has been taken that both YUV420 and YUV422 are common color spaces in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Gatys, and Ikai to use YUV420 or YUV422 in order to be compatible with common memory and processing saving color spaces as would be known in the art.

As to claim 14, neither Wang nor Ikai discloses converting outputs from the Y channel, the U channel, and the V channel into the output image in an RGB space. However, Official Notice (see MPEP 2144.03) has been taken converting outputs from the Y channel, the U channel, and the V channel into an output image in an RGB space is very common in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Gatys, and Ikai to convert outputs from the Y channel, the U channel, and the V channel into an output image in an RGB space in order to be compatible with common display devices as known in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and Ikai and further in view of Navarrete Michelini (CN107122826A, herein represented by U.S. Publication 2021/0209459). 

As to claim 13, Wang discloses wherein down-sampling segments and up-sampling segments of the different components comprise convolutional layers of a plurality of different scales, as well as the function blocks being convolutional layers, and downsampling and upsampling units before and after convolutional layers, respectively, as noted above in the rejection to claim 1. Ikai discloses separate YUV components in a convolutional network as noted in the rejection to claim 11. Wang and Ikai do not disclose, but Navarrete Michelini does disclose a convolution function block of a greatest scale is present in a segment of the Y component and is absent in segments of the U component and the V component (fig. 3b; p. 1, section 0008; p. 5, section 0071; for U and V, the function is replaced by a simple bicubic interpolation for scaling); and a function block layer of a second greatest scale in the scaling segments of the U component and the V component is adjacent to a scaling unit in the greatest scale direction, but not any convolutional layer (fig. 3b; the Y component has convolution at every scale, while the U and V components have scaling, but no adjacent convolutional layer after the second greatest scale). The motivation for this is to create artificial details in an image without visible artifacts (p. 5, section 0068). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Gatys, and Ikai to have a convolution block of greatest scale present for a Y component but not a U or V component in order to create artificial details in an image without visible artifacts as taught by Navarrete Michelini.

Claim 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and further in view of Hua (U.S. Publication 2020/0082249) and Lyu (U.S. Publication 2019/0180143).

As to claim 15, Wang does not disclose, but Hua does disclose a method further comprising pre-training the convolutional neural network by selecting a training style image (p. 2, section 0025; training images, including a reference image for a particular style, are selected); extracting style features of the training style image (p. 2, section 0025; the style of the reference image is determined/extracted); selecting a training content image from a collection of training images (p. 2, section 0025; p. 4, section 0038; p. 5, sections 0042-0044; the other images used to train the network can be seen as content images, since each image is evaluated for content difference between a final stylized image and an input content image); extracting content features of the training content image (p. 3, section 0032; feature maps are used to extract color/edge/line content); processing the training content image through the at least one channel of the convolutional neural network to generate a training output image comprising the content features of the training content image morphed with the style features of the training style image (p. 5, section 0042; the output image has the content of the input image morphed with the style of the reference image); extracting content features and style features of the training output image (p. 5, sections 0042-0045; after the stylization of the input image, content features and style of the output image are determined/extracted); computing loss by comparing the content features of the training output image with the content features of the training content image and comparing the style features of the training output image with the style features of the training style image using a loss function and tuning the convolutional neural network based on the loss (p. 5, sections 0044-p. 6, section 0047; a loss function takes into account style difference and content difference and the network is modified based on the loss). The motivation for this is to train a neural network in a way that can be extended and expanded (p. 3, section 0030). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang and Gatys to morph style of one image and content of another and evaluate loss based on differences between output and input with both style and content extraction in order to train a neural network in a way that can be extended and expanded as taught by Hua.
The combination of references cited above does not disclose, but Lyu does disclose, excluding the training content image from the collection of training images (p. 13, section 0103; images are randomly selected excluding the image already used for training). While not explicitly stated, the motivation for this would be to avoid redundant operations. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Gatys, and Hua to exclude the training content image from the collection of training images as taught by Lyu in order to avoid redundant operations.

As to claim 16, Hua discloses a method further comprising reiterating pre-training the convolutional neural network using a different training content image or a different training style image (p. 2, section 0025; p. 9, section 0078; different images can be used to train the network, with the network working in the same way). 

As to claim 18, Wang discloses a plurality of down-sampling units respectively between adjacent convolutional layers of the plurality of convolutional layers of different scales, a respective down-sampling unit configured to convert an input into an output having a different scale, as described in the rejections to claims 1 and 2. Wang does not disclose, but Hua does disclose wherein extracting style features of the training style image, extracting content features of the training content image, and extracting content features and style features of the training output image are performed using an analysis network comprising a plurality of convolutional layers (p. 4, sections 0033-0036; an analysis CNN comprises a plurality of convolutional layers generating feature maps to extract features). Wang does not disclose, but Gatys does disclose style features extracted with different scales sequentially connected (fig. 1; p. 2415; p. 2419, section 3.2). Motivation for the combination is given in the rejections to claims 1 and 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gatys and Hua and Lyu and further in view of Navarrete Michelini.

As to claim 17, Hua discloses wherein the loss comprises a content loss and a style loss (p. 5, sections 0045-0046; content difference and style difference correspond to content and style loss respectively). Motivation for the combination is given in the rejection to claim 1. The references used to reject claim 15 do not disclose, but Navarrete Michelini does disclose the loss comprising an L1 loss, wherein the L1 loss is calculated by L(L1)= W/(B + ɛ); wherein ε is a positive number; W = Σ abs(w)/C.sub.w , W is an average of absolute values of all convolutional kernels, C.sub.w stands for a total number of all convolutional kernels, w is a value of each of the convolutional kernels; and B = Σ abs(b)/C.sub.b, B is an average of absolute values of all biases, C.sub.b stands for a total number of all biases, b is a value of each of the biases (p. 8, section 0123-p. 9, section 0126; the L1(W) term is an average of absolute values of filter kernel values, the L1(B) term is an average of absolute values of bias parameters and eps is a positive number such as 1e-6). The motivation for this is improve neural network results (p. 8, section 0112). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wang, Gatys, Hua, and Lyu to use an L1 loss including a kernel average absolute value to bias average absolute value ratio in order to improve neural network results as taught by Navarrete Michelini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612